     Case 1:05-cr-10003-NMG Document 1065 Filed 01/15/21 Page 1 of 6



                    United States District Court
                      District of Massachusetts

                                    )
United States of America,           )
                                    )
            v.                      )
                                    )     Criminal Action No.
Arthur Gianelli,                    )     05-10003-NMG-1
                                    )
            Defendant.              )
                                    )


                          MEMORANDUM & ORDER

GORTON, J.

     Pending before the Court is the renewed motion of defendant

Arthur Gianelli (“Gianelli” or “defendant”) for compassionate

release based on the COVID-19 pandemic pursuant to 18 U.S.C. §

3582(c)(1)(A).    On December 23, 2020, this Court entered an

Order denying without prejudice defendant’s initial motion for

compassionate release for failure to exhaust his administrative

remedies.    Thereafter, the number of positive COVID-19 cases at

the FCI Fort Dix complex, in a unit of which Gianelli is housed,

increased significantly and Gianelli, himself, tested positive

for the virus, prompting the renewed motion.        Gianelli is

reported to have limited COVID-19 symptoms and is currently in a

recovery unit.




                                  -1-
     Case 1:05-cr-10003-NMG Document 1065 Filed 01/15/21 Page 2 of 6



I.   Background

     In 2009, Gianelli was convicted of and sentenced for

operating an extensive racketeering enterprise involved in

illegal gambling, loansharking, money laundering, extortion and

arson.   He was sentenced to 271 months incarceration and his

projected date of release is October 16, 2024.

     On December 1, 2020, Gianelli filed with this Court a

motion for compassionate release seeking to replace the

remainder of his lengthy sentence with home confinement.          He

asserted, inter alia, that he is especially vulnerable to

contracting a severe case of COVID-19 due to his age (63) and

his family history of diabetes, although he has not been

diagnosed with the disease.     This Court denied the motion

without prejudice because Gianelli had failed to exhaust his

administrative remedies.    It also noted that the defendant had

not shown that he suffers from any condition which would place

him at an increased risk of severe illness due to COVID-19, nor,

indeed, from any relevant medical condition.

     In late December, 2020, Gianelli tested positive for COVID-

19 and was subsequently quarantined in an isolation unit

pursuant to Fort Dix protocol.     As a result, defense counsel

filed the pending renewed motion for compassionate release on

January 6, 2021.   The government opposes the motion because

1) defendant has reported no serious COVID-19-related symptoms

                                  -2-
      Case 1:05-cr-10003-NMG Document 1065 Filed 01/15/21 Page 3 of 6



and is in recovery, 2) defendant suffers from no relevant

underlying health condition and 3) releasing defendant, who is

currently infected with the virus and may still be contagious,

would pose a serious risk to the community.

      On January 14, 2021, this Court held a hearing on

defendant’s motion after which it invited counsel to submit

within 24 hours supplemental information on 1) defendant’s

current physical state of health, 2) the number of COVID-19

infections in the specific unit in which defendant is housed and

3) the assessment of risk to the defendant and to the community

if defendant is released under the current conditions.          The

Court has now received and considered the supplemental written

submissions of the parties.

II.   Motion for Compassionate Release

      A. Legal Standard

      A court may reduce a defendant’s term of imprisonment

pursuant to 18 U.S.C. § 3582(c) only if, after considering the

factors set forth in § 3553(a), the Court finds that there are

“extraordinary and compelling reasons” warranting such a

reduction. § 3582(c)(1)(A)(i).      Such a modification may be made

upon a defendant’s motion only after defendant has fully

exhausted his administrative remedies. § 3582(c)(1)(A).           Even if

all other requirements are satisfied, a court should grant a



                                   -3-
     Case 1:05-cr-10003-NMG Document 1065 Filed 01/15/21 Page 4 of 6



motion for release only if it determines that the defendant is

no longer a danger to the public. Id.

     B. Application

     Gianelli is not entitled to a modification of his sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) because he has not

demonstrated an “extraordinary and compelling” reason warranting

his release.   Although Gianelli has tested positive for COVID-

19, he has not established that such an occurrence alone

demonstrates an “extraordinary and compelling” reason for his

release.

     First, there is no basis in the record to indicate that

Gianelli is not receiving adequate medical care at FCI Fort Dix.

Second, to date, he has apparently experienced no severe

symptoms and suffers from no underlying health condition that

would put him at an increased risk sufficient to warrant his

early release.   He is, instead, reportedly near recovery which,

as the government contends, essentially moots his argument for

compassionate release.    See United States v. Minyetty et al.,

No. 20-cr-10004, Dkt. 86 (D. Mass. June 29, 2020) (testing

positive for COVID-19 was insufficient to warrant pretrial

release); United States v. Pierre, No. 19-cr-00082, 2020 WL

6785328, at *5-6 (E.D. Cal. Nov. 18, 2020 (denying a motion for

compassionate release for a defendant with mild asthma and who


                                  -4-
     Case 1:05-cr-10003-NMG Document 1065 Filed 01/15/21 Page 5 of 6



had seemingly recovered from asymptomatic COVID-19 at a facility

with an outbreak); see also United States v. Hartley, 2020 WL

4926146, at *3-4 (W.D.N.C. Aug. 21, 2020) (“Recovery from a

positive COVID-19 diagnosis, particularly where the inmate

suffered only minor symptoms, is not enough to show that

extraordinary and compelling circumstances warrant Defendant’s

release”); United States v. Zahn, No. 18-cr-00150, 2020 WL

3035795, at *2 (N.D. Cal. June 6, 2020) (“[T]he immediate threat

to [defendant] has passed, fortunately with no serious

complications of any kind.     That is enough to find that he has

not proffered an extraordinary and compelling reason for release

under 18 U.S.C. § 3582(c)(1)(A)(i)”).

     In any event, transferring Gianelli from the recovery unit

within FCI Fort Dix to home confinement could pose a serious

risk to the community by facilitating the spread of the virus.

Such a transfer might well expose to unnecessary risk not only

his third-party custodian but also any FCI Fort Dix staff member

involved in the release process.

     Although the Court remains concerned about the rate of

COVID-19 infections in FCI Fort Dix and is cognizant of the

dangers associated with COVID-19, defendant, fortunately,

appears to be recovering without serious repercussions.

Accordingly, this Court will deny defendant’s renewed motion for


                                  -5-
     Case 1:05-cr-10003-NMG Document 1065 Filed 01/15/21 Page 6 of 6



compassionate release but will do so without prejudice.          The

Court will, upon receipt of further information from the

parties, continue to monitor the situation.

                                 ORDER

     For the foregoing reasons, defendant’s renewed motion for

compassionate release (Docket No. 1054) is DENIED without

prejudice.

So ordered.

                                    \s\ Nathaniel M. Gorton
                                    Nathaniel M. Gorton
                                    United States District Judge


Dated January 15, 2021




                                  -6-
